           Case 1:19-cv-01672-GLR Document 114 Filed 02/08/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 MAYOR AND CITY COUNCIL OF
 BALTIMORE,

                       Plaintiff,
                                                       Case No. 1:19-cv-01672-GLR
                v.

 NORRIS COCHRAN, in his official capacity as
 ACTING SECRETARY OF HEALTH AND
 HUMAN SERVICES; and U.S. DEPARTMENT
 OF HEALTH AND HUMAN SERVICES,1

                       Defendants.


                                    JOINT STATUS REPORT

       The parties submit this joint status report pursuant to this Court’s November 9, 2020 order,

ECF No. 113, to provide an update regarding the status of related appellate proceedings.

       As the parties reported in their November 6, 2020 joint status report, Defendants filed

notices of appeal to the United States Court of Appeals for the Second Circuit of the final

judgments in the United States District Court for the Southern District of New York that vacated

the rule that Plaintiff challenges in this case. See State of New York v. U.S. Dep’t of Health &

Human Servs., No. 1:19-cv-4676-PAE, Notice of Appeal, ECF No. 255 (S.D.N.Y) (New York);

Planned Parenthood Fed’n of Am., Inc. v. Azar, No. 1:19-cv-5433-PAE, Notice of Appeal, ECF

No. 123 (S.D.N.Y.) (Planned Parenthood); Nat’l Family Planning & Reproductive Health Ass’n

v. Azar, No. 1:19-cv-5435-PAE, Notice of Appeal, ECF No. 129 (S.D.N.Y) (NFPRHA).

Intervenors in the Southern District of New York litigation also filed notices of appeal. See New

York, Notice of Appeal, ECF No. 254; Planned Parenthood, Notice of Appeal, ECF No. 122;


       1
         Acting Secretary Cochran has been automatically substituted for former Secretary Azar
pursuant to Federal Rule of Civil Procedure 25(d).
         Case 1:19-cv-01672-GLR Document 114 Filed 02/08/21 Page 2 of 3



NFPRHA, Notice of Appeal, ECF No. 128. The Second Circuit scheduled oral argument in the

two consolidated cases for March 16, 2021. However, on February 5, 2021, the Second Circuit

granted Defendants’ consent motion to remove the cases from its oral argument calendar and to

place the appeals in abeyance while new leadership at the U.S. Department of Health & Human

Services evaluates the issues the cases present. The Second Circuit directed Defendants to file

stay status letters every thirty days. The first of those letters is due March 8, 2021.

       Defendants also appealed to the United States Court of Appeals for the Ninth Circuit,

seeking review of the final judgment in the United States District Court for the Eastern District of

Washington vacating the challenged rule on November 21, 2019, Washington v. Azar, No. 2:19-

CV-00183-SAB (E.D. Wash.) (Washington), as well as of the final judgments entered in three

cases in the United States District Court for the Northern District of California where the court

also vacated the challenged rule, City & County of San Francisco v. Azar, No. 3:19-cv-2405-WHA

(N.D. Cal.) (San Francisco); California v. Azar, No. 3:19-cv-2769-WHA (N.D. Cal.) (California);

County of Santa Clara v. U.S. Dep’t of Health & Human Servs., No. 3:19-cv-2916-WHA (N.D.

Cal.) (Santa Clara). On January 29, 2021, upon the parties’ joint motion, the Ninth Circuit

removed the consolidated appeals in those cases from its oral argument calendar, and it ordered

the parties to provide the court within sixty days with a status report as to whether the appeal will

continue to be prosecuted.



Dated: February 8, 2021                               Respectfully submitted,

 By: /s/ Dana Peterson Moore                          BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General
 Dana Peterson Moore #03632
 Acting City Solicitor                                MICHELLE R. BENNETT
 Jane Lewis #20981                                    Assistant Branch Director
 Assistant Solicitor
                                                  2
        Case 1:19-cv-01672-GLR Document 114 Filed 02/08/21 Page 3 of 3



BALTIMORE CITY                              /s/ Bradley P. Humphreys
DEPARTMENT OF LAW                           BRADLEY P. HUMPHREYS
City Hall, Room 109                         (D.C. Bar No. 988057)
100 N. Holliday Street Baltimore, MD 21202 Trial Attorney, U.S. Department of Justice
Tel: (443) 388-2190                         Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
jane.lewis@baltimorecity.gov                Washington, D.C. 20005
                                            Phone: (202) 305-0878
Arun Subramanian (admitted pro hac vice)    E-mail: Bradley.Humphreys@usdoj.gov
Seth Ard (admitted pro hac vice)
Elisha Barron (admitted pro hac vice)       Counsel for Defendants
Ryan C. Kirkpatrick (admitted pro hac vice)
SUSMAN GODFREY L.L.P.
1301 Avenue of the Americas, 32nd Fl
New York, New York 10019
Tel.: (212) 336-8330
asubramanian@susmangodfrey.com
sard@susmangodfrey.com
ebarron@susmangodfrey.com
rkirkpatrick@susmangodfrey.com

Daniel J. Shih (admitted pro hac vice)
SUSMAN GODFREY L.L.P.
1201 Third Avenue, Suite 3800
Seattle, Washington 98101
Tel.: (206) 516-3880
dshih@susmangodfrey.com

Richard B. Katskee #27636
Kenneth D. Upton, Jr. (admitted pro hac vice)
AMERICANS UNITED FOR SEPARATION
OF CHURCH AND STATE
1310 L Street NW, Suite 200
Washington, DC 20005
Tel: (202) 466-3234
katskee@au.org
upton@au.org

Counsel for Plaintiff




                                           3
